Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 3/5/2020 in which Claims 1-6 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication 2013228946 to Hirose in view of U.S. Patent Publication 2014/0166059 to Kosugi et al (“Kosugi”).
As to Claim 1, Hirose teaches an endoscope management device comprising: a master information storage that stores information of an endoscope (medical facility system 3 includes a medical server 10...an endoscope system 14, see ¶ 0014; endoscope system is configured by preparing an endoscope 16, see ¶ 0016; in the medical server 10, the status storage unit 120 is a status DB, and the status of the medical equipment managed by the medical facility is registered. The status registration unit 102 registers the status of the medical device managed by the medical facility system 3 in the status storage unit 120 [master information storage unit], see ¶ 0021); a usage history storage that stores usage information of an endoscope used in an examination (The status registration unit 102 registers the status of the medical device managed by the medical facility system 3 in the status storage unit 120 [master information storage unit], see ¶ 0021; medical server 10 uses the endoscope 16 as “in use” (ST1), “end of use” (ST2), “during cleaning” (ST3), “end of cleaning” (ST4), see ¶ 0025-0026; Examiner construes each of these statuses as usage information for the endoscope and the status storage unit as the usage history storage unit); and a cleaning history storage that stores cleaning information on cleaning of an endoscope (medical server 10 uses the endoscope 16 as “in use” (ST1), “end of use” (ST2), “during cleaning” (ST3), “end of cleaning” (ST4), see ¶ 0025-0026; at the medical facility, a medical user receives the substitute equipment that has been sent from the management facility and cleans with a cleaning device 20, a determination unit 108 of the medical server 10 monitors an identifier read by a reader of the cleaning device 20 and determines that the substitute equipment is now available to use, and a status registration unit 102 registers the status of the substitute equipment on a status storage unit 120 and has the substitute equipment as available to use, see ¶ 0046; Examiner construes the status storage unit as the cleaning history storage), and comprising: a processor comprising hardware, wherein the processor includes functions of: registering information of an endoscope that is not stored in the master information storage in the master information storage (where a failure occurs in the endoscope...the medical user may bring the faulty equipment to the management facility...at the management facility, the management user registers information on the faulty equipment in the management server 30...the management user searches for medical equipment as a substitute, e.g. not stored in the status storage unit 120 [master information storage unit in the medical server 10] for the faulty equipment from the storage of the management facility, see ¶ 0031-0032; Here, the medical equipment to be managed by the management facility system 4 includes the medical equipment owned by the management facility, and further includes the medical equipment carried from the medical facility to the management facility for repair...the status information acquisition unit 104 acquires the status information notified from the management server 30. The status registration unit 102 registers the status of the faulty equipment and the substitute equipment in the status storage unit 120 by using the acquired status information of the faulty equipment and the substitute equipment, see ¶ 0020-0021; Examiner construes the status storage unit as the master information storage); registering usage information of the endoscope in the usage history storage (The status registration unit 102 registers the status of the medical device managed by the medical facility system 3 in the status storage unit 120, see ¶ 0021; medical server 10 uses the endoscope 16 as “in use” (ST1), “end of use” (ST2), “during cleaning” (ST3), “end of cleaning” (ST4), see ¶ 0025-0026; Examiner construes each of these statuses as usage information for the endoscope and the status storage unit as the usage history storage unit); registering cleaning information of the endoscope in the cleaning history storage (at the medical facility, a medical user receives the substitute equipment that has been sent from the management facility and cleans with a cleaning device 20, a determination unit 108 of the medical server 10 monitors an identifier read by a reader of the cleaning device 20 and determines that the substitute equipment is now available to use, and a status registration unit 102 registers the status of the substitute equipment on a status storage unit 120 and has the substitute equipment as available to use, see ¶ 0046; Examiner construes the status storage unit as the cleaning history storage); and determining that a second endoscope is a replacement for a first endoscope based on cleaning information of the first endoscope stored in the cleaning history storage, and subsequently determine that the second endoscope is a replacement for the first endoscope upon registeringOLM-70067US26 usage information of the first endoscope in the usage history storage or registering cleaning information of the first endoscope in the cleaning history storage (where a failure occurs in the endoscope...the medical user may bring the faulty equipment to the management facility...at the management facility, the management user registers information on the faulty equipment in the management server 30...the management user searches for medical equipment as a substitute, e.g. not stored in the status storage unit 120 [master information storage unit in the medical server 10], for the faulty equipment from the storage of the management facility, see ¶ 0031-0032; Here, the medical equipment to be managed by the management facility system 4 includes the medical equipment owned by the management facility, and further includes the medical equipment carried from the medical facility to the management facility for repair...the status information acquisition unit 104 acquires the status information notified from the management server 30. The status registration unit 102 registers the status of the faulty equipment [first endoscope] and the substitute equipment [second endoscope] in the status storage unit 120 by using the acquired status information of the faulty equipment and the substitute equipment, see ¶ 0020-0021; The management user ships the substitute equipment to the medical facility. Therefore, when the status registration unit 102 receives the status information, the status not only the faulty equipment but also the substitute equipment is set to the “unusable status” [usage information], see ¶ 0045; at the medical facility, the medical user accepts the substitute equipment brought from the management facility...the accepted substitute equipment is taken to the washing room for cleaning. The cleaning device 20 has a reader of an identifier attached to the endoscope 16, and when cleaning the endoscope 16, a medical user causes the reader to read the identifier. The determination unit 108 monitors the identifier read by the reader and determines the usage status of the medical equipment...the status registration unit 102 sets the detailed status of the substitute device to “cleaning” [cleaning information], see ¶ 0046. Examiner construes that status storage unit as both the cleaning history storage and the usage history storage since the statuses registered in the status registration unit and stored in the status storage unit correspond to usage and cleaning status).  
Hirose does not expressly disclose wherein the processor is configured to: newly register information of the second endoscope in the master information storage after registering cleaning information indicating that cleaning of the first endoscope has been abnormally terminated in the cleaning history storage. 
However, Hirose teaches where a failure occurs in the endoscope...the medical user may bring the faulty equipment  to the management facility...at the management facility, the management user registers information on the faulty equipment [first endoscope] in the management server 30...the management user searches for medical equipment as a substitute [second endoscope], for the faulty equipment from the storage of the management facility (see ¶ 0031-0032); Here, the medical equipment to be managed by the management facility system 4 includes the medical equipment owned by the management facility, and further includes the medical equipment carried from the medical facility to the management facility for repair (see ¶ 0020-0021); when the status registration unit 102 receives the status information, the status of not only the failed equipment but also the substitute equipment is set to the “unusable status” (see ¶ 0045); at the medical facility, the medical user accepts the substitute equipment brought from the management facility...the accepted substitute equipment is taken to the washing room for cleaning. The cleaning device 20 has a reader of an identifier attached to the endoscope 16, and when cleaning the endoscope 16, a medical user causes the reader to read the identifier. The determination unit 108 monitors the identifier read by the reader and determines the usage status of the medical equipment...the status registration unit 102 sets the detailed status of the substitute device to “cleaning” [cleaning information] and the basic status to “usable status” (see ¶ 0046) but does not expressly disclose registering cleaning information indicating that cleaning of the first endoscope has been abnormally terminated in the cleaning history storage. Kosugi teaches an endoscope cleaning/disinfecting apparatus holds cleaning/disinfection process operation record data, and can print the operation record data using an incorporated dedicated printer. Contents to be printed include end times of cleaning/disinfection processes, contents of settings such as cleaning time period and disinfection time period, serials numbers of the cleaning/disinfecting apparatus and endoscopes to be cleaned/disinfected, user information and the number of operations of the cleaning/disinfecting apparatus. Where operation record data [cleaning history storage] indicates an "abnormal end", an abnormality code indicating the content of the abnormality is printed in the contents (see ¶ 0250); When an endoscope cleaning/disinfecting apparatus senses an abnormality for some reasons during a cleaning/disinfection process, the endoscope cleaning/disinfecting apparatus displays an abnormality code according to a state of the abnormality on an operation panel of the endoscope cleaning/disinfecting apparatus and makes an abnormal stop of the cleaning/disinfection process while providing an abnormality buzzer sound...The display of the abnormality code is deleted from the operation panel by pressing any button on the operation panel or opening a cover of a cleaning bath that receives an endoscope, and the endoscope cleaning/disinfecting apparatus returns to a standby state (see ¶ 0263). Therefore, Hirose’s teaching of sending information of a faulty endoscope from the management facility to the medical facility is registered on the status storage unit 320, when incorporated with Kosugi, Hirose’s endoscope would be reasonably construed to be similar to Kosugi’s endoscope having an “abnormal end”, where Hirose describes the medical server 10 deems a newly registered endoscope, after the first endoscope is deemed faulty, to be a substitute that is now stored in the status storage unit as usable.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art to modify Hirose with Kosugi to teach wherein the processor is configured to: newly register information of the second endoscope in the master information storage after registering cleaning information indicating that cleaning of the first endoscope has been abnormally terminated in the cleaning history storage. The suggestion/motivation would have been in order to enable a user to easily recognize occurrence of an abnormality (see ¶ 0267). 
As to Claim 2, depending from Claim 1, Hirose teaches wherein the processor is configured to determine that the second endoscope is the replacement for the first endoscope on condition that the second endoscope is of a model that can be used for an endoscopic examination in which the first endoscope was used (where a failure occurs in the endoscope...the medical user may bring the faulty equipment  to the management facility...at the management facility, the management user registers information on the faulty equipment [first endoscope] in the management server 30...the management user searches for medical equipment as a substitute [second endoscope is of a model that can be used as the first endoscope was used], for the faulty equipment from the storage of the management facility, see ¶ 0031-0032; Here, the medical equipment to be managed by the management facility system 4 includes the medical equipment owned by the management facility, and further includes the medical equipment carried from the medical facility to the management facility for repair, see ¶ 0020-0021; when the status registration unit 102 receives the status information, the status of not only the failed equipment but also the substitute equipment is set to the “unusable status”, see ¶ 0045; at the medical facility, the medical user accepts the substitute equipment brought from the management facility...the accepted substitute equipment is taken to the washing room for cleaning. The cleaning device 20 has a reader of an identifier attached to the endoscope 16, and when cleaning the endoscope 16, a medical user causes the reader to read the identifier. The determination unit 108 monitors the identifier read by the reader and determines the usage status of the medical equipment...the status registration unit 102 sets the detailed status of the substitute device to “cleaning” [cleaning information] and the basic status to “usable status”, see ¶ 0046).  
As to Claim 3, depending from Claim 1, Hirose teaches wherein the processor is configured to invalidate the information of the second endoscope stored in the master information storage when determining that the second endoscope is the replacement (by making the repaired equipment usable and at the same time disabling the substitute equipment, the management facility can avoid the situation where the substitute equipment [second endoscope] provided in place of the failed equipment is used indefinitely, see ¶ 0052; the medical user ships the substitute equipment, and at the management facility, the management user accepts the alternative equipment brought from the medical facility. The management user sets the status of the alternative device to “storage” from the management terminal 32, and the status registration unit 302 registers it in the status storage unit 320 [master information storage unit], see ¶ 0053).  
As to Claim 4, depending from Claim 1, Hirose teaches wherein the cleaning information includes cleaning date and time and identification information of the endoscope (The cleaning device 20 has a reader of an identifier attached to the endoscope 16, and when cleaning the endoscope 16, a medical user causes the reader to read the identifier [time, date and identification information]. The determination unit 108 monitors the identifier read by the reader and determines the usage status of the medical equipment...the status registration unit 102 sets the detailed status of the substitute device to “cleaning” [cleaning information] and the basic status to “usable status”, see ¶ 0046; time of the cleaning process is predetermined, see ¶ 0056).  
As to Claim 5, depending from Claim 1, Hirose teaches wherein the processor is configured to set flag information indicating that endoscope information can be used, when registering information of the second endoscope, which is the replacement for the first endoscope, in the masterOLM-70067US27 information storage (at the medical facility, the medical user accepts the substitute equipment brought from the management facility...the accepted substitute equipment is taken to the washing room for cleaning. The cleaning device 20 has a reader of an identifier attached to the endoscope 16, and when cleaning the endoscope 16, a medical user causes the reader to read the identifier. The determination unit 108 monitors the identifier read by the reader and determines the usage status of the medical equipment...the status registration unit 102 sets the detailed status of the substitute device to “cleaning” [cleaning information] and the basic status to “usable status” [flag information indicating that endoscope information can be used], see ¶ 0046; status registration unit 102 registers the status of the faulty equipment and the substitute equipment in the status storage unit 120 by using the acquired status information of the faulty equipment and the substitute equipment, see ¶ 0021).  	As to Claim 6, Hirose teaches a method of managing an endoscope in an endoscope management device comprising: a master information storage that stores information of an endoscope (medical facility system 3 includes a medical server 10...an endoscope system 14, see ¶ 0014; endoscope system is configured by preparing an endoscope 16, see ¶ 0016; in the medical server 10, the status storage unit 120 is a status DB, and the status of the medical equipment managed by the medical facility is registered. The status registration unit 102 registers the status of the medical device managed by the medical facility system 3 in the status storage unit 120 [master information storage unit], see ¶ 0021); a usage history storage that stores usage information of an endoscope used in an examination (The status registration unit 102 registers the status of the medical device managed by the medical facility system 3 in the status storage unit 120 [master information storage unit], see ¶ 0021; medical server 10 uses the endoscope 16 as “in use” (ST1), “end of use” (ST2), “during cleaning” (ST3), “end of cleaning” (ST4), see ¶ 0025-0026; Examiner construes each of these statuses as usage information for the endoscope and the status storage unit as the usage history storage unit); and a cleaning history storage that stores cleaning information on cleaning of an endoscope,  (medical server 10 uses the endoscope 16 as “in use” (ST1), “end of use” (ST2), “during cleaning” (ST3), “end of cleaning” (ST4), see ¶ 0025-0026; at the medical facility, a medical user receives the substitute equipment that has been sent from the management facility and cleans with a cleaning device 20, a determination unit 108 of the medical server 10 monitors an identifier read by a reader of the cleaning device 20 and determines that the substitute equipment is now available to use, and a status registration unit 102 registers the status of the substitute equipment on a status storage unit 120 and has the substitute equipment as available to use, see ¶ 0046; Examiner construes the status storage unit as the cleaning history storage), and subsequently determining that the second endoscope is a replacement for a first endoscope upon registeringOLM-70067US26 usage information of the first endoscope in the usage history storage or registering cleaning information of the first endoscope in the cleaning history storage (where a failure occurs in the endoscope...the medical user may bring the faulty equipment to the management facility...at the management facility, the management user registers information on the faulty equipment in the management server 30...the management user searches for medical equipment as a substitute, e.g. not stored in the status storage unit 120 [master information storage unit in the medical server 10], for the faulty equipment from the storage of the management facility, see ¶ 0031-0032; Here, the medical equipment to be managed by the management facility system 4 includes the medical equipment owned by the management facility, and further includes the medical equipment carried from the medical facility to the management facility for repair...the status information acquisition unit 104 acquires the status information notified from the management server 30. The status registration unit 102 registers the status of the faulty equipment [first endoscope] and the substitute equipment [second endoscope] in the status storage unit 120 by using the acquired status information of the faulty equipment and the substitute equipment, see ¶ 0020-0021; The management user ships the substitute equipment to the medical facility. Therefore, when the status registration unit 102 receives the status information, the status not only the faulty equipment but also the substitute equipment is set to the “unusable status” [usage information], see ¶ 0045; at the medical facility, the medical user accepts the substitute equipment brought from the management facility...the accepted substitute equipment is taken to the washing room for cleaning. The cleaning device 20 has a reader of an identifier attached to the endoscope 16, and when cleaning the endoscope 16, a medical user causes the reader to read the identifier. The determination unit 108 monitors the identifier read by the reader and determines the usage status of the medical equipment...the status registration unit 102 sets the detailed status of the substitute device to “cleaning” [cleaning information], see ¶ 0046. Examiner construes that status storage unit as both the cleaning history storage and the usage history storage since the statuses registered in the status registration unit and stored in the status storage unit correspond to usage and cleaning status).  
Hirose does not expressly disclose registering cleaning information indicating that cleaning of the first endoscope has been abnormally terminated in the cleaning history storage; newly registering information of a second endoscope in the master information storage thereafter. 
However, Hirose teaches where a failure occurs in the endoscope...the medical user may bring the faulty equipment  to the management facility...at the management facility, the management user registers information on the faulty equipment [first endoscope] in the management server 30...the management user searches for medical equipment as a substitute [second endoscope], for the faulty equipment from the storage of the management facility (see ¶ 0031-0032); Here, the medical equipment to be managed by the management facility system 4 includes the medical equipment owned by the management facility, and further includes the medical equipment carried from the medical facility to the management facility for repair (see ¶ 0020-0021); when the status registration unit 102 receives the status information, the status of not only the failed equipment but also the substitute equipment is set to the “unusable status” (see ¶ 0045); at the medical facility, the medical user accepts the substitute equipment brought from the management facility...the accepted substitute equipment is taken to the washing room for cleaning. The cleaning device 20 has a reader of an identifier attached to the endoscope 16, and when cleaning the endoscope 16, a medical user causes the reader to read the identifier. The determination unit 108 monitors the identifier read by the reader and determines the usage status of the medical equipment...the status registration unit 102 sets the detailed status of the substitute device to “cleaning” [cleaning information] and the basic status to “usable status” (see ¶ 0046) but does not expressly disclose registering cleaning information indicating that cleaning of the first endoscope has been abnormally terminated in the cleaning history storage. Kosugi teaches an endoscope cleaning/disinfecting apparatus holds cleaning/disinfection process operation record data, and can print the operation record data using an incorporated dedicated printer. Contents to be printed include end times of cleaning/disinfection processes, contents of settings such as cleaning time period and disinfection time period, serials numbers of the cleaning/disinfecting apparatus and endoscopes to be cleaned/disinfected, user information and the number of operations of the cleaning/disinfecting apparatus. Where operation record data [cleaning history storage] indicates an "abnormal end", an abnormality code indicating the content of the abnormality is printed in the contents (see ¶ 0250); When an endoscope cleaning/disinfecting apparatus senses an abnormality for some reasons during a cleaning/disinfection process, the endoscope cleaning/disinfecting apparatus displays an abnormality code according to a state of the abnormality on an operation panel of the endoscope cleaning/disinfecting apparatus and makes an abnormal stop of the cleaning/disinfection process while providing an abnormality buzzer sound...The display of the abnormality code is deleted from the operation panel by pressing any button on the operation panel or opening a cover of a cleaning bath that receives an endoscope, and the endoscope cleaning/disinfecting apparatus returns to a standby state (see ¶ 0263). Therefore, Hirose’s teaching of sending information of a faulty endoscope from the management facility to the medical facility is registered on the status storage unit 320, when incorporated with Kosugi, Hirose’s endoscope would be reasonably construed to be similar to Kosugi’s endoscope having an “abnormal end”, where Hirose describes the medical server 10 deems a newly registered endoscope, after the first endoscope is deemed faulty, to be a substitute that is now stored in the status storage unit as usable.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art to modify Hirose with Kosugi to teach registering cleaning information indicating that cleaning of the first endoscope has been abnormally terminated in the cleaning history storage; newly registering information of a second endoscope in the master information storage thereafter. The suggestion/motivation would have been in order to enable a user to easily recognize occurrence of an abnormality (see ¶ 0267). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694      



/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694